Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 07/15/2022 in which claims 01-33 are pending ready for examination.

Allowable Subject Matter
Claims 01-33 are Allowed.
The following is an examiner’s statement of reasons for allowance:
	As for claim 1, none of the prior arts alone or in combination discloses a measuring apparatus comprising:
	a light source arranged with respect to a measurement object with a gas layer or a vacuum layer interposed between the light source and the measurement object and configured to project pulsed light or light of which intensity is periodically modulated onto the measurement object;
	a light receiver arranged with respect to the measurement object with the gas layer or the vacuum layer interposed between the light source and the measurement object and configured to receive backscattered light of light projected by the light source from the measurement object; and
	a processor comprising hardware, the processor being configured to:

measure time of flight (TOF) information of the light projected by the light source and the backscattered light received by the light receiver;
	acquire a reference distance from a surface of the measurement object to the light source and the light receiver;
	calculate a difference between the measured TOF information and the acquired reference distance; and
	calculate an internal propagation distance in the measurement object according to the calculated difference between the measured TOF information and the acquired reference distance.
	As for claim 29, none of the prior arts alone or in combination discloses a measuring method using a measuring apparatus in which a light source and a light receiver are arranged with respect to a measurement object with a gas layer or a vacuum layer interposed between the light source and the measurement object and which projects pulsed light or light of which intensity is periodically modulated onto the measurement object and receives backscattered light of light projected by the light source from the measurement object, the measuring method comprising:
	measuring time of flight (TOF) information of the light projected by the light source and the backscattered light received by the light receiver;
	acquiring a reference distance, based on the TOF information, from a surface of the measurement object and an inside of the measurement object to the light source and the light receiver, respectively;

	calculating a difference between the measured TOF information and the acquired reference distance: and
	calculating an internal propagation distance in the measurement object to based on the calculated difference between the measured TOF information and the acquired distances.
	The closest prior art, Ando et al (US 2016/0373669 A1) discloses an imaging apparatus according to an aspect of the present disclosure includes a light source that, in operation, emits pulsed light to a living body, an image sensor that includes at least one pixel including a photodiode and charge accumulators that, in operation, accumulate signal charge from the photodiode, and a control circuit that, in operation, controls the image sensor. Ando does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 29; such as,
	measure time of flight (TOF) information of the light projected by the light source and the backscattered light received by the light receiver;
	acquire a reference distance from a surface of the measurement object to the light source and the light receiver;
	calculate a difference between the measured TOF information and the acquired reference distance; and
	calculate an internal propagation distance in the measurement object according to the calculated difference between the measured TOF information and the acquired reference distance.
	Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured;
there will be no teaching, suggestion, or motivation to combine the references,

	Claims 02-28 and 30-33 are allowed due to their dependency of either claim 01 or 29.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 07/15/2022, with respect to claims 01-33 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejection of claims 01-33 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886